DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Allowable Subject Matter
Claims 1, 2, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a weighing system as claimed wherein the data logger unit further executes processing amount correction for adding weight of a processing material, the weight of a processing material being lost during working, to the weight of the processed product and outputs weight subjected to the processing amount correction in combination with the remaining claim
limitations.

Regarding claim 7, none of the prior art alone or in combination neither discloses nor renders obvious a terminal device as claimed wherein the processor causes the terminal device to process amount correction for adding weight of a processing material, the weight of a processing material being lost during working, to the weight of the processed product and outputs weight subjected to the processing amount correction in combination with the remaining claim limitations.

The closest prior art to Applicant’s invention is previously cited Deng which discloses a weighing system comprising an electronic scale (10) that measures weight of a product (¶ [0026]) and a terminal device (30) (¶ [0026]), wherein the electronic scale (10) includes a display unit (110) that displays the weight of the product ( [0026]), and a marker (210) that is provided in a vicinity of the display unit (110) (¶ [0029]), and the terminal device (30) includes a data logger unit that performs character recognition processing within a region indicated by the marker based on an image, the image being obtained by imaging the display unit, so as to acquire the weight of the product (¶ [0030]).
Deng’s product is not a “processed product” as defined by Applicant in the
specification, therefore it is neither disclosed nor obvious to impart the claimed functionality of the processor and data logger with the claimed amount correction for the processing material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863